          Case 1:18-cv-03261-AT Document 64 Filed 08/07/19 Page 1 of 3


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
JUAN C. MOREIRA, individually and on behalf of                    DOC #: _________________
others similarly situated,                                        DATE FILED: 8/7/2019

                      Plaintiff,

              -against-                                                18 Civ. 3261 (AT)

PHANNITA YITHO,                                                           ORDER

                Defendant.
ANALISA TORRES, District Judge:

        On April 13, 2018, Plaintiff filed this action alleging violations of the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and the New York Labor Law. ECF No. 1.
On February 26, 2019, the parties notified the Court that they reached a settlement, (the
“Proposed Settlement”), ECF No. 54-1, and moved for approval of their settlement agreement
(the “Joint Letter”), ECF No. 54. On May 8, 2019, the Court denied the parties request because
Chokedee LLC, Rod Aroy 153 Inc. and Rod Aroy LLC (the “Corporate Defendants”) were not
represented by counsel. ECF No. 55. On May 21, 2019, the parties renewed their request for
settlement approval. ECF No. 56. On June 19, 2019, the Court denied the parties’ request
because the Corporate Defendants were still a party to the Proposed Settlement (the “June 19
Order”). June 19 Order, ECF No. 57. The Court ordered the parties to file a revised settlement
agreement removing the Corporate Defendants and reducing the attorney’s fees as directed in the
order. Id. at 3. On July 8, 2019, Plaintiff filed a stipulation of voluntary dismissal without
prejudice as to Defendants Chokedee LLC (d/b/a Little Basil Thai Restaurant), Rod Aroy 153
Inc. (d/b/a Little Basil Thai Restaurant), Rod Aroy LLC, and Kao Doe. ECF No. 61. On August
1, 2019, the parties filed a modified settlement proposal (the “Settlement”). Settlement, ECF No.
62. For the reasons stated below, the motion to approve the Settlement is GRANTED.

                                        DISCUSSION

   I.      Legal Standard

        The FLSA was enacted “to correct and as rapidly as practicable to eliminate” certain
“labor conditions detrimental to the maintenance of the minimum standard of living necessary
for health, efficiency, and general well-being of workers.” 29 U.S.C. § 202. Significantly,
“[r]ecognizing that there are often great inequalities in bargaining power between employers and
employees, Congress made the FLSA’s provisions mandatory; thus, the provisions are not
subject to negotiation or bargaining between employers and employees.” Lynn’s Food Stores,
Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982) (citing Brooklyn Sav. Bank v.
O’Neil, 324 U.S. 697, 706 (1945)).

        In accord with the FLSA’s mandatory provisions, an employer cannot settle claims of
unfair wages without approval of the Department of Labor or a United States district court. See
            Case 1:18-cv-03261-AT Document 64 Filed 08/07/19 Page 2 of 3



Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). Where, as here, the
parties seek approval from the district court, they must establish the settlement is “fair and
reasonable.” Persaud v. D & H Ladies Apparel LLC, No. 16 Civ. 5994, 2017 WL 1944154, at
*1 (S.D.N.Y. May 8, 2017). To determine whether a settlement is fair and reasonable, courts
consider:

         the totality of circumstances, including but not limited to the following factors: (1)
         the plaintiff’s range of possible recovery; (2) the extent to which “the settlement
         will enable the parties to avoid anticipated burdens and expenses in establishing
         their respective claims and defenses”; (3) the seriousness of the litigation risks
         faced by the parties; (4) whether “the settlement agreement is the product of arm’s-
         length bargaining between experienced counsel”; and (5) the possibility of fraud or
         collusion.

Wolinsky, 900 F. Supp. 2d at 335 (quoting Medley v. Am. Cancer Soc’y, No. 10 Civ. 3214, 2010
WL 3000028, at *1 (S.D.N.Y. July 23, 2010)). Courts should not approve agreements that
contain “highly restrictive confidentiality provisions” and “overbroad” releases of claims.
Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).

        Where the proposed settlement provides for payment of attorney’s fees, the Court must
separately assess the reasonableness of the fee award. Lliguichuzhca v. Cinema 60, LLC, 948 F.
Supp. 2d 362, 366 (S.D.N.Y. 2013). “In an individual FLSA action where the parties settled on
the fee through negotiation, there is ‘a greater range of reasonableness for approving attorney’s
fees.’” Wolinsky, 900 F. Supp. 2d at 336 (quoting Misiewicz v. D’Onofrio Gen. Contractors
Corp., No. 08 Civ. 4377, 2010 WL 2545439, at *5 (S.D.N.Y. May 17, 2010)). Still, “counsel
must submit evidence providing a factual basis for the award,” including “contemporaneous
billing records documenting, for each attorney, the date, the hours expended, and the nature of
the work done.” Id. (citation omitted).

   II.      Analysis

        The Settlement provides for Defendant to pay a total of $25,000, with Plaintiff to receive
$19,967 and Plaintiff’s counsel to receive $5,032. Settlement § 1. The parties’ joint letter
identifies Plaintiff’s total possible recovery, if he were to succeed on all of his wage and hour
claims, to be $45,000. Letter at 3. The parties also assert that one of their primary motivators in
reaching the Settlement was Plaintiff’s “limited range of recovery given Defendant[‘s] financial
position.” Id. The Settlement “enables the [p]arties to avoid the burden and expense of trial. Id.
Additionally, the parties state that they engaged in arms-length bargaining, and there is no
evidence of fraud or collusion. Id. The Court, therefore, concludes that the Settlement satisfies
each of the Wolinsky factors.

        By voluntarily dismissing the action against the Corporate Defendants, the parties have
cured the major deficiency with the Proposed Settlement. Moreover, the release provision in the
Settlement is not overly broad as it releases Defendant from any claims Plaintiff “has, had,
claims or claimed to have against Defendant relating specifically to the claims in the [l]itigation
that have occurred as of the Effective Date of this Agreement.” Settlement § 2. The Settlement

                                                   2
          Case 1:18-cv-03261-AT Document 64 Filed 08/07/19 Page 3 of 3



also contains no confidentiality provision. Nor does it restrict Plaintiff’s future employment
opportunities. The Court is, therefore, satisfied that the Settlement is fair and reasonable.

        Turning to attorney’s fees, the June 19 Order determined that Plaintiff’s counsels’
proposed hourly rates and hours were reasonable. June 19 Order at 3. The Court, however,
found that the lodestar multiplier of 2.48 was unreasonable “in light of the early resolution of the
case and the lack of complexity.” Id. Accordingly, the Court reduced the multiplier to 1.5,
resulting in a total award of $5,032 in attorney’s fees. Id. The Settlement complies with the June
19 Order. See Settlement § 1 (providing that Plaintiff receives $19,967 in settlement funds and
Plaintiff’s attorneys receive $5,032).

       For the reasons stated above, the parties’ motion for settlement approval is APPROVED.
The Clerk of Court is directed to close the case.

       SO ORDERED.

Dated: August 7, 2019
       New York, New York




                                                 3
